Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
1.         The drawings are objected to because drawing sheets are not numbered. In this case, the drawing sheet should be numbered from 1/2 through 2/2.  See MPEP 608.2 (V) (t).    
           Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
2.           Applicant is reminded of the proper language and format for an abstract of 

the disclosure.



The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

3.          The abstract of the disclosure is objected to because it contains legal phraseology often used in patent claims such as “including.” 
See MPEP § 608.01(b).

Claim Interpretation
4.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an electric generator of a monitoring current in the first electric circuit” which, as best understood, includes an interpretation of –an electric generator for monitoring a current in the first electric circuit—in claim 1; and
 “a measuring device of a monitoring voltage between the cutting element and the second manual electrode” which, as best understood, includes an interpretation of –an measuring device for monitoring a voltage between the cutting element and the second manual electrode-- in claim 1. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
5.        Claims 1-2 and 12 are objected to because of the following informalities: “Safety cutting tool “should be --A safety cutting tool--.  In claim 2, “impedance valueand the monitoring current” should be –impedance value and the monitoring current--. In claim 12, “the tool” should be –the safety cutting tool--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


          
7.         Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
            The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. The following contains a few examples of such errors.  

             Regarding claim 1, “a gripping handle of the cutting tool for the hand of an operator” is confusing as it is not clear what is the relationship between the handle of the operator and the gripping handle. In addition, “the hand” lacks antecedent basis. 
            Regarding claim 1, “characterized by: at least one first and at least one second contact electrode” is confusing as it is not clear what member or part has at least one first and one second contact electrode. It is not clear how the phrase “characterized by” further limits the scope of the claim. 
              Regarding claim 1, “an electric generator of a monitoring current in the first electric circuit” is confusing. It is not clear what is the function of the electric generator. In other words, “an electric generator of a monitoring current” in not 
               Regarding claim 1, “a measuring device of a monitoring voltage between the cutting element and the second manual contact electrode” is confusing. It is not clear what is the function of the measuring device. It appears that the claim should recite –a measuring device for monitoring a voltage between the cutting element and the second manual contact electrode--.
              Regarding claim 1, “a comparator of at least one monitoring electrical characteristic dependent on the monitoring voltage and a threshold electrical characteristic dependent on an impedance value which increases the human body conduction impedance value, the comparator being connected to the emergency stop device of the actuating motor of the cutting element, to cause an emergency stop when the monitoring electrical characteristic crosses the threshold electrical characteristic” is confusing. It is not clear what is the function of the comparator. It is not clear how the monitoring voltage and the impedance value relate to the comparator. In addition, “the human body conduction impedance” lacks antecedent basis. Furthermore, “to cause an emergency stop” is not clear as what is stopped. It is not clear whether the cutting element or the actuating motor is stopped. 
              Regarding claim 2, “the monitoring electrical characteristic is a voltage dependent on the monitoring voltage and in which the threshold electrical characteristic is a threshold voltage dependent on the impedance value which increases the human body conduction impedance value and the monitoring current” is confusing. It is not clear what “the monitoring electric characteristic” is. Is it a 
            Regarding claim 3, “ the product of the impedance value” lacks antecedent basis. 
             Regarding claim 5, “ the ratio of the monitoring voltage” lacks antecedent basis. 
            Regarding claim 9, “comprising, in series in the electric circuit, an electrical adjustment impedance, presenting a predetermined impedance value and a measuring device of a voltage on the terminals of the electrical adjustment impedance” is confusing. It is not what part are in series in the electric circuit. In addition, it is not clear whether “a measuring device of the voltage” is the same measuring device set forth in claim 1 or it is an additional measuring device. Furthermore, “the terminals of the electrical adjustment impedance” lacks antecedent basis. 
            Regarding claim 10, “the adjustment impedance” lacks antecedent basis. 
            Regarding claim 11, “causes an emergency stop” is confusing as it is not clear whether this is the same emergency stop set forth in claim 1. In addition, it is 
          Regarding claim 14, “the actuating motor of the cutting element is an electric motor, and wherein the emergency stop device includes an electronic card for a servo-driven motor.  It is not clear how many motors have been claimed. Is the electric motor same as the servo-driven motor?
          Regarding claim 15, “an emergency stop or a deactivation” is confusing as it is not clear this is the same emergency stop set forth in claim 1. In addition, it is not clear what part or device, i.e., the cutting element or the actuating motor is stopped or deactivated. 

Allowable Subject Matter
8.         Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
              Regarding claim 1, as best understood, Gass et al. (2002/0069734 A1), hereinafter Gass. teaches a safety cutting tool comprising: an electrically conductive cutting element 40; an electrically controlled actuating motor 16 of the cutting element; a gripping handle 118 of the cutting tool for the hand of an operator; the gripping handle 118 being inherently electrically insulated from the cutting element 40; a cutting trigger control 12 (Fig. 5) activated by the hand of the operator grasping the gripping handle 118; the cutting trigger control 120 being inherently electrically insulated from the cutting element; an emergency stop device 24 (as a reaction 
          However, Gass does not explicitly teach a measuring device of a monitoring voltage between the cutting element and the second manual contact electrode; a comparator of at least one monitoring electrical characteristic dependent on the monitoring voltage and a threshold electrical characteristic dependent on an impedance value which increases the human body conduction impedance value, the comparator being connected to the emergency stop device of the actuating motor of the cutting element, to cause an emergency stop when the monitoring electrical characteristic crosses the threshold electrical characteristic, in combination with other limitations set forth in claim 1. 

 
Conclusion
9.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
Gass et al. (2002/0017182 A1), Leda et al. (2003/0128116 A1), Gass et al. (2012/0167732 A1), O’ Banion et al. (2004/02264 A1), and Shibata et al. (4,531,287) teach a safety cutting tool.

10.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571/) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



/GHASSEM ALIE/Primary Examiner, Art Unit 3724    

                                                                                                                                                                                                  February 22, 2022